In an action for a declaratory judgment as to the validity of certain franchise taxes assessed against a corporation and property formerly owned by it, plaintiffs, former stockholders and officers of the corporation and its successors in the ownership of its property, appeal (a) from an order entered November 3, 1938, dismissing their complaint as insufficient and from said order, as resettled, and (b) from the judgment of dismissal entered on the resettled order. *740Resettled order and judgment reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, respondent to serve answer within ten days from the entry of the order hereon. This is not, as defendant contends, a proceeding seeking review of the taxes assessed. Plaintiffs are willing to pay the taxes properly assessed up to the time of the dissolution of the corporation, with penalties, and seek a declaratory judgment fixing the amount so to be paid and enjoining the collection of taxes and penalties assessed after the dissolution. On the pleaded facts they are entitled to the relief demanded, and the action is peculiarly one for a declaratory judgment. Appeal from order of November 3, 1938,odismissed, without costs. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.